 Case: 1:19-cv-00071-SNLJ Doc. #: 36 Filed: 12/04/20 Page: 1 of 2 PageID #: 382




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

ROBIN MESEY AND JENNIFER MESEY,)
                                         )
       Plaintiffs,                       )
                                         )
v.                                       )          1:19-cv-00071
                                         )
CITY OF VAN BUREN, MISSOURI,             )
ALONZO BRADWELL, in his official         )
Capacity as Chief of Police, and CHARLES )
ROPER,                                   )
                                         )
Defendants.                              )


                                       MEMORANDUM

        COMES NOW Defendant Charles Roper, by counsel, and hereby advise the Court that a

thumb drive containing the video files which are referenced as Exhibits E, I, and R in Defendant’s

Motion for Summary Judgment is being sent via Federal Express overnight delivery this 4th day of

December, 2020.

Date: December 4, 2020                       Respectfully submitted,

                                             FISHER PATTERSON SAYLER & SMITH, L.L.P.

                                             /s/ Portia C. Kayser
                                             Portia C. Kayser, #63527MO
                                             1010 Market Street, Suite 1650
                                             St. Louis, MO 63101
                                             Telephone and Fax: (314) 561-3675
                                             pkayser@fpsslaw.com

                                             Attorneys for Defendant Charles Roper




{S0504875}                                 Page 1 of 2
 Case: 1:19-cv-00071-SNLJ Doc. #: 36 Filed: 12/04/20 Page: 2 of 2 PageID #: 383




                                      Certificate of Service

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was filed via the Court’s electronic filing system this 4th day of December, 2020, and will be served
on the following via same:

James W. Schottel, Jr.
Schottel & Associates, PC
906 Olive St., PH
St. Louis, MO 63101
jwsj@schotteljustice.com

Attorneys for Plaintiff

Patricia A. Keck
Damon Phillips
Ty Z. Harden
Keck and Austin, LLC
3140 E. Division
Springfield, MO 65802
pat@kpwlawfirm.com
ty@kpwlawfirm.com

Attorneys for Defendants City of Van Buren, Missouri and
Alonzo Bradwell

                                                      /s/ Portia C. Kayser




{S0504875}                                  Page 2 of 2
